                       Case 1:20-cv-12273-ADB Document 8-1 Filed 12/29/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Attorney General of the United States
 was received by me on (date)                     12/23/2020          .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       By transmitting it via Federal Express, tracking #772467179532 on Dec. 23, 2020, which
                                   was delivered on Dec. 28, 2020 at 8:55 am.
                                                                                                                                           .


           My fees are $             0.00          for travel and $       0.00       for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          12/29/2020                                                            /s/ John A. Hawkinson
                                                                                             Server’s signature

                                                                                        John A. Hawkinson
                                                                                         Printed name and title

                                                                                          Box 397103
                                                                                   Cambridge, MA 02139-7103

                                                                                             Server’s address

 Additional information regarding attempted service, etc:
                    Case 1:20-cv-12273-ADB Document 8-1 Filed 12/29/20 Page 2 of 4
                                                                                                       December 28, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 772467179532




Delivery Information:


Status:                        Delivered                                   Delivered To:              FedEx Location

Signed for by:                 A.OWENS                                     Delivery Location:         1501 ECKINGTON PLACE NORTHEAST

Service type:                  FedEx Standard Overnight                                               WASHINGTON, DC, 20002

Special Handling:              Hold at Location                            Delivery date:             Dec 28, 2020 08:55




Shipping Information:


Tracking number:                       772467179532                        Ship Date:                   Dec 23, 2020

                                                                           Weight:                      0.5 LB/0.23 KG



Recipient:                                                                  Shipper:
Attorney General, c/o AAG for Administration, JMD                          John Hawkinson,
U.S. Department of Justice                                                 Box 397103
950 Pennsylvania Ave, NW, Rm 1111                                          Cambridge, MA, US, 02139
U S GOVERNMENT OFFICES, DC, US, 20530




Reference                                  20-cv-12273 D. Mass




Thank you for choosing FedEx
12/28/2020              Case 1:20-cv-12273-ADBTrack
                                                 Document
                                                    your package or8-1    Filed
                                                                    shipment       12/29/20
                                                                             with FedEx Tracking Page 3 of 4


IMPORTANT!
Winter storms are causing hazardous conditions across the Great Plains region of the U.S. Learn M




                                                            772467179532


                                                          Delivered
                                                 Monday 12/28/2020 at 8:55 am



                                                                                           DELIVERED

                                                                              Signed for by: A.OWENS

                                                                                   GET STATUS UPDATES
                                                                               OBTAIN PROOF OF DELIVERY



                                   FROM                                                                TO
                          Cambridge, MA US                                                     WASHINGTON, DC US



             Shipment Facts

  T R AC K I N G N U M B E R                            SERVICE
  772467179532                                          FedEx Standard Overnight


  W E I G HT                                            D E L I V E R E D TO
  0.5 lbs / 0.23 kgs                                    FedEx Location


  TOTA L P I E C E S                                    TOTA L S H I P M E NT W E I G HT
  1                                                     0.5 lbs / 0.23 kgs


  TERMS                                                 SHIPPER REFERENCE
  Shipper                                               20-cv-12273 D. Mass


  PAC K AG I N G                                        S P E C I A L H A N D L I N G S E CT I O N
   F dE E          l                                       H ld L          i
https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=772467179532&cntry_code=us                           1/2
12/28/2020              Case 1:20-cv-12273-ADBTrack
                                                 Document
                                                    your package or8-1    Filed
                                                                    shipment       12/29/20
                                                                             with FedEx Tracking Page 4 of 4
  FedEx Envelope                                        Hold at Location


  S TA N DA R D T R A N S IT                            S H I P DAT E


  12/24/2020 by 12:00 pm                                Wed 12/23/2020

  ACT UA L D E L I V E RY
  Mon 12/28/2020 8:55 am




             Travel History                                                                                         Local Scan Time

  Monday , 12/28/2020
    8:55 am                    WASHINGTON, DC                             Delivered

                                                                         Delivered to recipient at FedEx Facility

  Thursday , 12/24/2020

    10:06 pm                   WASHINGTON, DC                             Delivery exception

                                                                         Business closed - No delivery attempt

    9:44 am                    WASHINGTON, DC                                              Ready for recipient pickup

                                                                         Package available for pickup at: 1501 ECKINGTON PLACE NORTHEAST

    5:19 am                    DULLES, VA                                At destination sort facility

    4:26 am                    NEWARK, NJ                                Departed FedEx location


  Wednesday , 12/23/2020
    11:36 pm                   NEWARK, NJ                                Arrived at FedEx location

    8:35 pm                    SOUTH BOSTON, MA                          Left FedEx origin facility

    6:44 pm                    SOUTH BOSTON, MA                          Picked up

    1:12 pm                                                              Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=772467179532&cntry_code=us                                                   2/2
